Citation Nr: 1546831	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-00 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1983.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was scheduled for a Travel Board hearing in May 2015, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R.    § 20.704(d).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal for entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran had active service from August 1981 to February 1983, and did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2014). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present pension case, as is further discussed below, is decided as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Analysis

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  A Veteran meets the service requirement of wartime service if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; or served during a period of war and was discharged or released from such service for a service-connected disability; (2) or served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (3) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).   

The term "period of war" is defined by statute.  With respect to periods of war proximate to the appellant's ACDUTRA and INACDUTRA service in the National Guard, it is noted that the Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. 
§ 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2014).

The threshold issue to address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.   

Here, the Veteran did not serve during a period of war.  Service department records indicate that he served on active duty from August 18, 1981 to February 2, 1983, a period consisting solely of peacetime service.  See DD 214 Certificate of Release or Discharge from Active Service.

Here, it is not disputed that the Veteran served on active duty from August 18, 1981 to February 2, 1983.  Accordingly, the Veteran did not serve in a recognized period of war during his period of active duty from August 18, 1981 to February 2, 1983.   

The Board acknowledges the Veteran's statements as to his status as a combat Veteran, however, as explained above, the eligibility requirements for nonservice-connected pension benefits hinges on the Veteran's status as a wartime Veteran, as defined by 38 C.F.R. § 3.2, and not whether or not he served in combat.  

The Board regrets that it cannot render a favorable decision on this claim.  However, there is no authority in the law for an award of nonservice-connected pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to non-service connection pension is denied.


REMAND

After a review of the Veteran's physical claims file and records located in Virtual VA and VBMS, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for PTSD.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

According to the Veteran, he receives Social Security Administration (SSA) disability benefits.  See September 2006 and December 2014 Statements.  In March 2006 the Board remanded the case to obtain SSA medical records.  An August 2006 Supplemental Statement of the Case and subsequent Board decision cites to the SSA records.  Additional evidence includes an April 2014 correspondence documenting a regular monthly social security payment, however there are no medical records associated with the claims file.  See April 2014 SSA Letter located in VBMS.

While SSA records were previously associated with the claims file, they are no longer available for review in either the paper claims file or electronic record.  As any such records are potentially relevant to the claim on appeal, they should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Accordingly, the case is REMANDED for the following action:
1.  Obtain a copy of any SSA decision and the medical records upon which any such SSA benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should be asked to provide a negative response if these records are not available. 

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


